Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the purpose
of establishing the defense of res                          Aug 13 2013, 7:19 am
judicata, collateral estoppel, or the law
of the case.



APPELLANT PRO SE:                                ATTORNEYS FOR APPELLEE:

KELVIN LEE HEYEN                                 GREGORY F. ZOELLER
Bunker Hill, Indiana                             Attorney General of Indiana

                                                 MONIKA PREKOPA TALBOT
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

KELVIN LEE HEYEN,                                )
                                                 )
        Appellant-Petitioner,                    )
                                                 )
               vs.                               )       No. 84A01-1207-PC-345
                                                 )
STATE OF INDIANA,                                )
                                                 )
        Appellee-Plaintiff.                      )


                       APPEAL FROM THE VIGO SUPERIOR COURT
                           The Honorable John T. Roach, Judge
                              Cause No. 84D01-1101-PC-24


                                       August 13, 2013

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                       Case Summary

          Kelvin Heyen appeals the denial of his petition for post-conviction relief. We

affirm.

                                            Issues

          Heyen raises seven issues, which we consolidate and restate as:

                 I.     whether the purported newly discovered evidence
                        mandates a new trial; and

                 II.    whether he received ineffective assistance of appellate
                        counsel.

                                             Facts

          The relevant facts are:

                        On April 24, 2007, Detective Karen Cross (Detective
                 Cross), an officer with the Vigo County Sheriff’s Department
                 and a member of the Vigo County Drug Task Force, arranged
                 a controlled methamphetamine buy from Heyen with the help
                 of confidential informant # 174 (CI) at a predetermined
                 location. Before the controlled buy, Detective Paul Hartzler
                 (Detective Hartzler) searched the CI and the CI’s car, which
                 revealed that he did not have any contraband on him, and then
                 wired him with an audio video recorder. The Detectives gave
                 the CI $50, which had been photocopied, and instructed him
                 to purchase half a gram of methamphetamine. Detectives then
                 followed the CI to 3071 Old Paris Road in West Terre Haute,
                 Indiana. While under audio video surveillance, the CI
                 exchanged the money provided by the Detectives for a baggie
                 containing a white substance, which later tested to be .38
                 grams of methamphetamine.

                        After the controlled buy, Detective Cross reviewed the
                 videotape and identified Heyen as the person talking with the
                 CI. Additionally, Detective Cross completed a background
                 investigation on Heyen and discovered that he had prior
                 felony convictions relating to controlled substances. . . .


                                               2
                                                  *****

                         On August 13, 2007, the State filed an Information
                  charging Heyen with Count I, dealing in methamphetamine, a
                  Class B felony, I.C. § 35-48-4-1.1 and Count II, an habitual
                  substance offender, I.C. § 35-50-2-10. On December 1, 2009,
                  the State amended the habitual substance offender charge to
                  an habitual offender charge. On December 15-16, 2009, a
                  two-day jury trial was held. The jury found Heyen guilty as
                  charged. On January 27, 2010, a sentencing hearing was held
                  and the trial court sentenced Heyen to ten years for Count I
                  and enhanced the sentence by fourteen years because of the
                  habitual offender finding for a total of twenty-four years.

Heyen v. State, 936 N.E.2d 294, 298-99 (Ind. Ct. App. 2010), trans. denied. On direct

appeal, Heyen raised issues related to the admission of evidence, the disclosure of the

CI’s identity, the sufficiency of the evidence, ineffective assistance of trial counsel, and

his sentence. We affirmed the conviction, the habitual offender finding, and the sentence.

See id. at 306.

          On December 15, 2010, Heyen filed a petition for post-conviction relief.1

Although counsel was appointed to represent Heyen, he elected to proceed pro se and

requested that counsel withdraw from the case, which was ordered on April 8, 2011. The

State responded to Heyen’s petition, and Heyen and the State submitted evidence for the

post-conviction court’s consideration. On March 29, 2012, an evidentiary hearing was

conducted.

          On May 25, 2012, the post-conviction court denied Heyen’s petition. In its order,

the post-conviction court found in part:



1
    Heyen did not include his post-conviction relief petition in his appendix.
                                                       3
                 20.    Petitioner’s entire focus at the evidentiary hearing was
                 on a re-trial of issues already resolved in the criminal
                 proceeding. He attempted to cross-examine the Vigo County
                 Drug Task Force Detectives who testified at trial, attempting
                 to call into question the sufficiency and credibility of the
                 controlled buy transaction.

                 21.    Petitioner also called Ron Prouse to testify. Ron
                 Prouse is the CI who purchased methamphetamine from
                 petitioner and who signed the Prouse Letter, which was
                 submitted to the trial judge after the trial. The Prouse Letter
                 was included in petitioner’s evidentiary submissions.

                 22.   Ron Prouse was not a credible witness at the
                 evidentiary hearing. He admitted to having a faulty memory
                 both due to his longstanding physical illnesses and due to his
                 past drug usage. While he denied being a CI, he did
                 acknowledge he signed the CI Agreement.

                 23.    With respect to the Prouse Letter, Ron Prouse testified
                 that he never wrote that letter, and never said the words
                 contained therein. He testified he was pressured into signing
                 the letter by petitioner’s girlfriend and sister. Ron Prouse
                 further testified he was afraid not to sign the letter and did so
                 to stop being harassed.

                 24.     Petitioner called Attorney Christopher Shema to
                 testify. When Attorney Shema informed petitioner he may be
                 waiving attorney-client privilege by his questions, petitioner
                 declined to put on any testimony from Attorney Shema.

                 25.  Petitioner did not call his appellate counsel, Attorney
                 Mark Watson.[2]

                 26.    The voluminous filings in this case are consistent with
                 petitioner’s attempts at the evidentiary hearing to re-litigate
                 his criminal charges. He levies attacks on the integrity of the
                 controlled buy, the credibility of the CI, and on the ultimate
                 finding of the jury that he engaged in a drug transaction with
                 the CI. Petitioner even acknowledges that he is shown on the
                 videotape with the CI exchanging methamphetamine and

2
    Apparently, Heyen’s subpoena to Watson was returned because Watson was no longer at that address.
                                                   4
              asking the CI if he wants change due to the weight of the
              drugs. However, petitioner argues the drugs were “mere
              crumbs,” that no money was exchanged and that he only
              asked about change because of the way the CI held out the
              money.

P-CR App. p. 4. The post-conviction court concluded that the Prouse Letter was not

newly discovered evidence requiring a new trial, that Heyen waived various claims, that

other claims were barred because they had been addressed on direct appeal, that Heyen

failed to prove his claim of ineffective assistance of appellate counsel, and that he did not

carry his burden of proof on other claims “[s]mattered throughout petitioner’s copious

filings[.]” Id. at 9. Heyen now appeals.

                                           Analysis

       Generally, the completion of the direct appeal process closes the door to a

defendant’s claims of error in conviction or sentencing. Pruitt v. State, 903 N.E.2d 899,

905 (Ind. 2009). However, defendants whose appeals have been rejected are allowed to

raise a narrow set of claims through a petition for post-conviction relief. Id. (citing Ind.

Post-Conviction Rule 1(1)). “The range of relief provided under the post-conviction

rules is limited to ‘issues that were not known at the time of the original trial or that were

not available on direct appeal.’” State v. Brunner, 947 N.E.2d 411, 414 (Ind. 2011),

(quoting Ben-Yisrayl v. State, 738 N.E.2d 253, 258 (Ind. 2000), cert. denied). The

purpose of post-conviction proceedings is to give a petitioner an opportunity to raise

issues that were unknown or unavailable to the petitioner at the time of his or her original

appeal. Id.



                                              5
       A post-conviction court must make findings of fact and conclusions of law on all

issues presented in the petition. Pruitt, 903 N.E.2d at 905 (citing P-C.R. 1(6)). The

findings must be supported by the facts, and the conclusions must be supported by the

law. Id. “Our review on appeal is limited to these findings and conclusions.” Id.

       The petitioner bears the burden of proof, and an unsuccessful petitioner appeals

from a negative judgment. Id. A petitioner appealing from a negative judgment must

show that the evidence as a whole leads unerringly and unmistakably to a conclusion

opposite to that reached by the post-conviction court. Id. We will disturb a post-

conviction court’s decision as being contrary to law only where the evidence is without

conflict and leads to but one conclusion and the post-conviction court has reached the

opposite conclusion. Id.

                                 I. Newly Discovered Evidence

       Heyen argues that so much time passed between the controlled buy and the trial

that he could not recall who the CI might have been. According to Heyen, it was not

until the day of sentencing, when a letter was produced by Ron Prouse identifying

himself as the CI, that Heyen’s memory was sparked regarding the CI’s identity. Heyen

argues Prouse’s testimony is newly discovered evidence that mandates a new trial.3

       As our supreme court has explained:



3
  The post-conviction court addressed the issue as whether Prouse’s letter was newly discovered evidence
that required a new trial. On appeal, Heyen clarifies that his argument is not based on the discovery of
Prouse’s letter but on the discovery of Prouse’s identity as the CI. Without the post-conviction relief
petition, we are unable to determine how the issue was framed to the post-conviction court. Regardless,
in the letter and in his post-conviction relief hearing testimony, Prouse denied purchasing drugs from
Heyen, and we review Heyen’s claim of newly discovered evidence based on that premise.
                                                   6
             new evidence will mandate a new trial only when the
             defendant demonstrates that: (1) the evidence has been
             discovered since the trial; (2) it is material and relevant; (3) it
             is not cumulative; (4) it is not merely impeaching; (5) it is not
             privileged or incompetent; (6) due diligence was used to
             discover it in time for trial; (7) the evidence is worthy of
             credit; (8) it can be produced upon a retrial of the case; and
             (9) it will probably produce a different result at retrial.

Carter v. State, 738 N.E.2d 665, 671 (Ind. 2000). These factors are analyzed with care, as

the basis for newly discovered evidence should be received with great caution and the

alleged new evidence carefully scrutinized. Id.

      First, it is not clear that Prouse’s identity was not discovered until after the trial.

On direct appeal, we addressed a challenge to the trial court’s denial of Heyen’s request

to compel the identity of the CI and explained:

             As noted by the State and based on the evidence, it is clear
             from audio video tapes admitted into evidence as State’s
             Exhibit’s 3A and B that Heyen knew the identity of the CI.
             The CI knew the location of Heyen’s residence without
             guidance from the Detectives. Additionally, during the
             transaction, Heyen and the CI discussed many mutual
             acquaintances and at one point, Heyen commented that the CI
             was “a good dude.” (State’s Exh. 3B). Therefore, based on
             their familiar interactions with each other, we conclude that
             Heyen has not shown that the CI’s identity was unknown to
             him and any refusal by the trial court to disclose his identity
             or not to allow him to call the CI as a witness was harmless
             error.

Heyen, 936 N.E.2d at 301. This is consistent with Prouse’s testimony at the post-

conviction relief hearing that he met Heyen through a mutual drug acquaintance and that

he knew of Heyen for three or four months before Heyen went to jail. Further, the video

of the transaction shows that Prouse was at Heyen’s house for approximately twenty


                                             7
minutes and that the two men spoke casually about a mutual acquaintance and cars.

Thus, Heyen has not shown that Prouse’s identity was discovered after trial.

       Further, Heyen has not established that Prouse’s testimony would have been

credible. Specifically, the post-conviction court found that Prouse was not a credible

witness because of his admission that his memory was faulty due to his longstanding

physical illnesses and past drug use. The post-conviction court concluded, “[t]he Prouse

Letter, and Ron Prouse’s recitation of its content at the evidentiary hearing, is simply not

believable.” P-CR App. p. 6.

       Finally, in light of the police officers’ testimony about the controlled buy, the

video of the transaction, and the CI agreement signed by Prouse, we are not convinced

that Prouse’s testimony denying that he bought drugs from Heyen would probably

produce a different result at trial. Accordingly, Heyen has not established that the post-

conviction court erroneously concluded that a new trial was not required.

       Relying on the post-conviction court’s finding that Prouse was not a credible

witness, Heyen also asks us to suppress any evidence produced by Prouse because it

cannot be used to establish probable cause to support his arrest. However, Heyen’s

conviction was not based on the credibility of Prouse’s post-conviction hearing

testimony. Instead, Heyen’s conviction was based on the evidence produced at trial,

including the video footage of the transaction and the police officers’ testimony about the

controlled buy. This argument is unavailing.

                     II. Ineffective Assistance of Appellate Counsel



                                             8
       Heyen raises several freestanding claims of error. These issues, however, were all

available at the time of Heyen’s direct appeal. Accordingly, to the extent they were not

raised on direct appeal, they are waived. See Reed v. State, 856 N.E.2d 1189, 1194 (Ind.

2006) (“If an issue was known and available but not raised on appeal, it is waived.”). To

the extent they were raised on direct appeal, they are barred by the doctrine of res

judicata. See id. (“If an issue was raised on direct appeal, but decided adversely to the

petitioner, it is res judicata.”).

       Heyen also frames some of the issues as ineffective assistance of trial counsel

claims. However, on direct appeal, Heyen argued that trial counsel was ineffective for

failing to file a motion to suppress or to compel the disclosure of the CI. Accordingly,

the issues of ineffective assistance of trial counsel are barred by res judicata. See Woods

v. State, 701 N.E.2d 1208, 1220 (Ind. 1998) (“[I]f ineffective assistance of trial counsel is

raised on direct appeal . . . the issue will be foreclosed from collateral review.”), cert.

denied; Bieghler v. State, 690 N.E.2d 188, 200-01 (Ind. 1997) (concluding that, where

ineffective assistance of counsel was raised on direct appeal, new arguments about trial

counsel’s performance are not available because the earlier ruling that trial counsel was

not ineffective is res judicata), cert. denied.

       Because the freestanding claims and ineffective assistance of trial counsel claims

are either waived or barred by res judicata, only the claims framed as ineffective

assistance of appellate counsel were available in these post-conviction proceedings.4


4
  Heyen argues that many of his claims should not be barred by the doctrine of res judicata because “[a]
court has the power to revisit prior decisions of its own or of a coordinate court in any circumstance,
                                                   9
“Appellate counsel’s performance, like trial counsel’s performance, is governed by the

two-part test enunciated in Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80

L.Ed.2d 674 (1984).” Hill v. State, 960 N.E.2d 141, 145 (Ind. 2012). To prevail on a

claim of ineffective assistance of appellate counsel, Heyen must show that (1) appellate

counsel’s performance fell below an objective standard of reasonableness based on

prevailing professional norms and (2) there is a reasonable probability that, but for

appellate counsel’s errors, the result of the proceeding would have been different. See id.

        “Ineffective assistance of appellate counsel claims fall into three categories: (1)

denial of access to an appeal; (2) waiver of issues; and (3) failure to present issues well.”

Carter v. State, 929 N.E.2d 1276, 1278 (Ind. 2010). Most of Heyen’s claims are based on

appellate counsel’s failure to raise certain issues. “Ineffectiveness is rarely found when

the issue is failure to raise a claim on direct appeal.” Taylor v. State, 717 N.E.2d 90, 94

(Ind. 1999). Because the strategic decision regarding which issues to raise on appeal is

one of the most important decisions to be made by appellate counsel, appellate counsel’s

failure to raise a specific issue on direct appeal rarely constitutes ineffective assistance.

Id. The Indiana Supreme Court has adopted a two-part test to evaluate the deficiency

prong of these claims: (1) whether the unraised issues are significant and obvious from



although as a rule courts should be loathe to do so in the absence of extraordinary circumstances such as
where the initial decision was clearly erroneous and would work manifest injustice.” State v. Huffman,
643 N.E.2d 899, 901 (Ind. 1994) (quotations and citations omitted). Heyen, however, has not established
extraordinary circumstances that require us to revisit our decision on direct appeal. Further, Heyen argues
that appellate counsel’s failure to raise certain issues on direct appeal was fundamental error. To the
extent such a claim is properly presented in this context, Heyen has not established that the purported
errors constitute “clearly blatant violations of basic and elementary principles of due process presenting
an undeniable and substantial potential for harm.” Clark v. State, 915 N.E.2d 126, 131 (Ind. 2009).


                                                    10
the face of the record; and (2) whether the unraised issues are “clearly stronger” than the

raised issues. Bieghler, 690 N.E.2d at 194. If this analysis demonstrates deficient

performance by counsel, the court then examines whether the issues that appellate

counsel failed to raise “would have been clearly more likely to result in reversal or an

order for a new trial.” Id.

       As for Heyen’s claims that appellate counsel should have more effectively argued

certain issues on direct appeal, these claims “must overcome the strongest presumption of

adequate assistance.” Bieghler, 690 N.E.2d at 196. “Judicial scrutiny of counsel’s

performance, already ‘highly deferential,’ Spranger v. State, 650 N.E.2d 1117, 1121 (Ind.

1995), is properly at its highest.” Id. “Relief is only appropriate when the appellate court

is confident it would have ruled differently.” Id.

                                    A. Controlled Buy

       Heyen argues that the reliability of the controlled buy is called into question by the

purported failure to search and remove packages from the CI’s car prior to the buy. In

the video of the buy, a rattling sound can be heard while the CI is driving to Heyen’s

house. In response to a jury question about what the CI was eating as he drove to

Heyen’s house, Detective Karen Cross of the Vigo County Drug Task Force stated, “I’m

not sure if he was eating or smoking. I heard some rattling of packages, I don’t know.”

Trial Tr. p. 159. After further questioning on this issue, Detective Cross testified that she

did not know if the packages were searched. Based on the premise that the vehicle was

not properly searched as part of the protocol for a controlled buy, Heyen argues there was



                                             11
not probable cause to support his arrest and appellate counsel was ineffective for failing

to raise the issue on appeal.

       However, after Detective Cross testified, Detective Paul Hartzler of the Vigo

County Drug Task Force testified that he was primarily responsible for conducting the

search of the CI and his car. Detective Hartzler described the protocol for searching a

CI’s car. He explained that if there are any bags or anything in the car, he removes them

and puts them in his vehicle. He explained that if someone is a smoker, he removes all

the cigarettes from the pack, checks each cigarette to make sure nothing is in it, and

allows the CI to take two or three cigarettes. Detective Hartzler stated that he follows the

same protocol in every case and that he did not find any narcotics, money, or contraband

during his search of the CI’s car. When questioned about what he does if he finds candy

bars or bags of food, Detective Hartzler stated that he generally removes it and secures it

in his car while the transaction is being conducted. Although Detective Hartzler could

not recall whether he found any food in the CI’s car during the search, he did remember

the CI smoking.

       Because of Detective Hartzler’s extensive testimony regarding the protocol for

searching a vehicle as part of every controlled buy, Heyen has not shown that the

controlled buy was unreliable. As such, he has not established that this unraised issue

was clearly stronger than the other issues raised on appeal. See Bieghler, 690 N.E.2d at

194. Further, the record shows that defense counsel did question Detective Hartzler

about whether the protocol was used in this particular case, and Detective Hartzler could

not specifically recall. As such, Heyen’s claim that appellate counsel should have raised

                                            12
the issue of defense counsel’s failure to follow up is without merit, and this issue is not

clearly stronger than the other issues raised on appeal. See id.

       Heyen also argues that appellate counsel should have claimed trial counsel was

ineffective for not arguing to the jury that, because the protocol was not followed and the

CI was motivated by the hope of favorable treatment in another criminal matter, he hid

the drugs in his car and gave them to the detectives to get out of trouble. Had appellate

counsel raised such a claim, it would have been unavailing because trial counsel’s

performance did not fall below an objective standard of reasonableness.

       Defense counsel did question Detective Hartzler about the protocol and removal of

bags, and there is no evidence that protocol was not followed. Further, Detective Cross

testified at trial that the CI offered to assist because he was in trouble in Illinois and,

during cross-examination, Detective Cross agreed that the CI came to her “on a silver

platter.” Tr. p. 122. Trial counsel also elicited testimony that the CI received “some type

of deal” in exchange for his assistance. Id. at 124. Because trial counsel did make the

jury aware of the purported issues with the pre-buy search of the CI’s car and the CI’s

motivation to help police, this would not have been a successful ineffective assistance of

trial counsel claim, and appellate counsel was not ineffective for failing to raise this

argument on appeal.

                                   B. Jury Instruction

       Heyen argues that appellate counsel was ineffective for failing to challenge the

trial court’s refusal to tender three of his proposed jury instructions. On appeal, to

establish that the trial court erroneously refused a tendered instruction, appellate counsel

                                             13
would have had to show: “1) the instruction correctly states the law, 2) evidence supports

the instruction, and 3) no other instructions cover the substance of the tendered

instruction.” Davidson v. State, 849 N.E.2d 591, 593 (Ind. 2006). Heyen, however,

provides no analysis of whether the tendered instructions were correct statements of the

law, were supported by the evidence, and were not covered by other instructions.5 He,

therefore, has not established that this issue was stronger than the other issues raised on

appeal.

                                           C. CI’s Identity

        On direct appeal, Heyen argued that the trial court improperly denied trial

counsel’s request to disclose the CI’s identity. Appellate counsel argued that the State

failed to show a paramount interest in the nondisclosure of the CI’s identity, that the State

failed to disclose the CI’s identity in violation of Brady v. Maryland, 373 U.S. 83, 83 S.

Ct. 1194 (1963), and that the State’s failure to disclose the CI’s identity violated various

constitutional rights, including his right to confrontation. We rejected these arguments

and reasoned, “based on their familiar interactions with each other, we conclude that

Heyen has not shown that the CI’s identity was unknown to him and any refusal by the

trial court to disclose his identity or not to allow him to call the CI as a witness was

harmless error.” Heyen, 936 N.E.2d at 301.

        Heyen argues that appellate counsel should have more effectively argued that a

Brady violation occurred and focuses on the State’s failure to disclose the CI agreement

5
  In his reply brief, Heyen directs us to the pages of his direct appeal appendix that contain the tendered
instructions and a paragraph of “general supporting authority.” Direct Appeal App. pp. 161-65. This
reference is untimely and insufficient to establish that the instructions were improperly rejected.
                                                    14
with Prouse.       Because appellate counsel framed this argument generally—as the

disclosure of the CI’s identity—and we rejected it, we are not convinced that we would

have decided the issue differently if it had been made based on the failure to disclose the

CI agreement because it would have revealed the CI’s identity. See Bieghler, 690 N.E.2d

at 196.

          Heyen also argues that appellate counsel should have more effectively argued that

the failure to disclose the CI’s identity denied him his Sixth Amendment right to

confrontation.6 Heyen’s argument appears to be based on Crawford v. Washington, 541

U.S. 36, 59, 124 S. Ct. 1354, 1369 (2004), in which the Supreme Court held,

“[t]estimonial statements of witnesses absent from trial have been admitted only where

the declarant is unavailable, and only where the defendant has had a prior opportunity to

cross-examine.” We have explained, however, that “the Confrontation Clause ‘does not

bar the use of testimonial statements for purposes other than establishing the truth of the

matter asserted.’” Williams v. State, 930 N.E.2d 602, 607 (Ind. Ct. App. 2010) (quoting

Crawford, 541 U.S. at 59 n.9, 124 S. Ct. at 1369), trans. denied. “Thus, if a statement is

either nontestimonial or nonhearsay, the federal Confrontation Clause will not bar its

admissibility at trial.” Id. (footnote omitted). Accordingly, we have rejected similar

claims regarding the right to confront confidential informants. See Williams, 930 N.E.2d

at 608 (holding that the confidential informant’s recorded statements during a controlled

buy were not offered by the State to prove the truth of those statements).


6
 Although appellate counsel raised the confrontation issue generally, no specific Crawford argument was
made.
                                                  15
       Here, any statements made by the CI during the transaction were not offered to

prove the truth of the matter asserted, but were offered to provide context for Heyen’s

statements and conduct. See id. Thus, even if appellate counsel had made a Crawford

argument, it would not have been a basis for reversing Heyen’s conviction on direct

appeal.

                          D. Habitual Offender Enhancement

       The State initially alleged that Heyen was an habitual substance offender. Shortly

before trial, the State amended the habitual substance offender allegation to a general

habitual offender allegation. Heyen argues that trial counsel failed to object to the

amendment and, upon being found to be an habitual offender, his sentence was enhanced

by fourteen years as opposed to the additional three to eight years he would have faced if

he was found to be an habitual substance offender.          See Ind. Code § 35-50-2-10.

Regardless of whether Heyen is arguing that appellate counsel should have raised this

issue as a claim of ineffective assistance of trial counsel claim or as a freestanding claim

of error, we are not persuaded that it would have been successful on appeal.

       Our supreme court has explained, “[t]he habitual substance offender statute

punishes repeat offenders whether the underlying convictions were misdemeanors or

felonies, while the general habitual offender statute is reserved for criminals who have

repeatedly been convicted of felonies.” Hendrix v. State, 759 N.E.2d 1045, 1048 (Ind.

2001). “Where a defendant could be prosecuted under either the habitual offender statute

or the habitual substance offender statute, the prosecutor has discretion to choose either

statute.” Id. at 1047. Thus, although the basis for the habitual offender enhancement was

                                            16
two prior felony drug-related convictions, it was within the prosecutor’s discretion to

choose which enhancement applied. Because a challenge to the amendment by trial

counsel would have been unsuccessful, Heyen has not shown that this unraised issue was

clearly stronger than the other issues raised by appellate counsel.

                                        Conclusion

       Heyen has not established that the post-conviction court erroneously denied his

petition. We affirm.

       Affirmed.

NAJAM, J., and BAILEY, J., concur.




                                             17